Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 2, 2016

                                      No. 04-16-00327-CV

                              Maxine ADAMS and Cecil Adams,
                                       Appellants

                                                v.

                                    Christopher A. PRINE,
                                           Appellees

                      From the 269th District Court, Harris County, Texas
                                Trial Court No. 2014-35653-a
                          Judge 269th District Court, Judge Presiding

                                         ORDER
         Appellants have filed a motion to abate the proceedings in trial court cause number 2014-
35653 and to transfer the clerk’s record from appeal number 04-15-00287-CV to this appeal.
The motion to abate is DENIED. The motion to transfer the clerk’s record is GRANTED. The
clerk of the court is directed to electronically copy the clerk’s record from appeal number 04-15-
00287-CV to this appeal and to provide the appellants a CD-ROM containing an electronic copy
of the transferred record.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court